Case 1:17-cv-00508-RJJ-PJG ECF No. 224, PageID.1748 Filed 09/13/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

BARBARA HAYWOOD,

               Plaintiff,
                                                             CASE NO. 1:17-CV-508
v.
                                                             HON. ROBERT J. JONKER
LAWRENCE HOUGH, et al.,

            Defendants.
__________________________________/

                            ORDER APPROVING AND ADOPTING
                             REPORT AND RECOMMENDATION

       The Court has reviewed Magistrate Judge Green’s July 26, 2021 Report and

Recommendation in this matter (ECF No. 213); Plaintiff’s Objections (ECF No. 218); and

Defendants’ Responses to Objections (ECF Nos. 219, 221, 223). Under the Federal Rules of Civil

Procedure, where, as here, a party has objected to portions of a Report and Recommendation,

“[t]he district judge . . . has a duty to reject the magistrate judge’s recommendation unless, on de

novo reconsideration, he or she finds it justified.” 12 WRIGHT, MILLER, & MARCUS, FEDERAL

PRACTICE AND PROCEDURE, § 3070.2, at 451 (3d ed. 2014). Specifically, the Rules provide that:

       The district judge must determine de novo any part of the magistrate judge’s
       disposition that has been properly objected to. The district judge may accept, reject,
       or modify the recommended disposition; receive further evidence; or return the
       matter to the magistrate judge with instructions.

FED. R. CIV. P. 72(b)(3). De novo review in these circumstances requires at least a review of the

evidence before the Magistrate Judge. Hill v. Duriron Co., 656 F.2d 1208, 1215 (6th Cir. 1981).

The Court has reviewed de novo the claims and evidence presented to the Magistrate Judge; the

Report and Recommendation itself; Plaintiff’s Objections; and Defendants’ Responses. The Court

finds the Magistrate Judge’s Report and Recommendation, which recommends denying Plaintiff’s
Case 1:17-cv-00508-RJJ-PJG ECF No. 224, PageID.1749 Filed 09/13/21 Page 2 of 2




Motion to Strike (ECF No. 207) and granting the motions for summary judgment filed by

Defendants Eagle, Hough, and Hubbard (ECF Nos. 194, 195, 199), factually sound and legally

correct.

         The Magistrate Judge carefully and thoroughly considered the evidentiary record, the

parties’ arguments, and the governing law. Plaintiff’s objections do not address the Report and

Recommendation in any persuasive way. Plaintiff primarily reiterates and expands arguments she

has already made and which the Magistrate Judge properly rejected. None of Plaintiff’s objections

change the fundamental analysis in this matter. Plaintiff is not entitled to the relief she seeks in her

motion to strike, and summary judgment in favor of Defendants Eagle, Hough, and Hubbard is

appropriate, for the very reasons the Report and Recommendation details.

         ACCORDINGLY, IT IS ORDERED:

         1.      The Report and Recommendation of the Magistrate Judge (ECF No. 213) is

APPROVED AND ADOPTED as the opinion of the Court.

         2.      Plaintiff’s Motion to Strike (ECF No. 207) is DENIED.

         3.      The Motions for Summary Judgment filed by Defendants Eagle, Hough, and

Hubbard (ECF Nos. 194, 195, 199) are GRANTED.

         4.      For the same reasons that the Court dismisses Plaintiff’s claims, the Court discerns

no good-faith basis for an appeal within the meaning of 28 U.S.C. § 1915(a)(3). See McGore v.

Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997) (overruled on other grounds by Jones v. Bock,

549 U.S. 199 (2007)).

         This case is CLOSED.

Dated:        September 13, 2021                /s/ Robert J. Jonker
                                                ROBERT J. JONKER
                                                CHIEF UNITED STATES DISTRICT JUDGE



                                                   2
